NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

               MARQUIES LASHAWN POWELL, Appellant.

                             No. 1 CA-CR 15-0025
                                FILED 8-11-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR2014-135794-001
                    The Honorable Rosa Mroz, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Legal Defender’s Office, Phoenix
By Cynthia D. Beck
Counsel for Appellant
                            STATE v. POWELL
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Andrew W. Gould delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Peter B. Swann joined.


G O U L D, Judge:

¶1             Marquies Lashawn Powell (“Defendant”) appeals from his
conviction and sentence for aggravated assault, a class three dangerous
nature felony; disorderly conduct, a class six dangerous nature felony;
assault, a class one misdemeanor; and assault, a class one misdemeanor.
Defendant’s counsel filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969), advising this Court
that after a search of the entire appellate record, no arguable ground exists
for reversal. Defendant was granted leave to file a supplemental brief in
propria persona, and did not do so.

¶2             Our obligation in this appeal is to review “the entire record
for reversible error.” State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999). We
have jurisdiction pursuant to Article 6, Section 9, of the Arizona
Constitution and Arizona Revised Statutes (“A.R.S.”) sections 12-
120.21(A)(1), 13-4031 and 13-4033(A)(1) (West 2015).1 Finding no reversible
error, we affirm.

                       Facts and Procedural History2

¶3            Defendant’s charges arise from an incident that occurred
during the early morning hours of July 25, 2014. Specifically, Victim A.F,




1      Unless otherwise specified, we cite to the current version of the
applicable statutes because no revisions material to this decision have
occurred.

2       We view the evidence in the light most favorable to sustaining the
convictions and resulting sentences. See State v. Guerra, 161 Ariz. 289, 293
(1989).



                                      2
                           STATE v. POWELL
                           Decision of the Court

Defendant’s girlfriend, and Victim L.H., Defendant’s girlfriend’s sister,
were both involved in an altercation with Defendant in L.H.’s apartment.

¶4            During the incident, A.F. and Defendant became involved in
an argument. At some point during the argument, Defendant hit A.F. on
the wrist with his cell phone, causing a visible mark.

¶5           L.H. saw the confrontation, and pulled Defendant away from
A.F. In response, Defendant grabbed L.H., holding his forearm against her
throat, pushing her face into the kitchen sink, and then pushing her up
against a wall and holding his hand over her nose and mouth. Next,
Defendant took two knives from a drawer in the kitchen and threatened
L.H. with the knives. When L.H. started towards her bedroom, Defendant
followed her, still displaying the knives; Defendant then pushed L.H. into
a doorjamb. L.H. sustained injuries to her mouth, neck, and lower back.

¶6           Officers responded to the scene and arrested Defendant.
While Defendant was exiting the apartment, an officer heard something fall
and hit the apartment landing. The officer subsequently found a knife
where Defendant had been standing, as well as another knife inside the
apartment.

¶7             Defendant was charged with aggravated assault, a class three
dangerous felony; disorderly conduct, a class six dangerous felony; and two
counts of misdemeanor assault. Trial began on November 19, 2014, and on
November 26, 2014, the jury found Defendant guilty of all charges. The trial
court held an aggravation trial following the verdict. The jury determined
that the State had proved several aggravating circumstances, and that both
the aggravated assault and disorderly conduct convictions were dangerous
nature offenses.

¶8           At sentencing, the trial court considered all of the aggravating
and mitigating evidence. Defendant was given an opportunity to address
the court. The trial court imposed mitigated prison terms of 5.5 years as to
count one and 2 years as to count two. As to counts three and four, the trial
court imposed 6 months jail. Defendant received 167 days’ credit for time
served. The trial court ordered all counts to run concurrently.

                                Discussion

¶9            We have read and considered counsel’s brief, carefully
searched the entire record for reversible error and found none. Clark, 196
Ariz. at 541, ¶ 49. All of the proceedings were conducted in compliance
with the Arizona Rules of Criminal Procedure and substantial evidence


                                     3
                           STATE v. POWELL
                           Decision of the Court

supported the finding of guilt. Defendant was present and represented by
counsel at all critical stages of the proceedings. At sentencing, Defendant
and his counsel were given an opportunity to speak and the court imposed
a legal sentence.

¶10           Counsel’s     obligations    pertaining     to    Defendant’s
representation in this appeal have ended. Counsel need do nothing more
than inform Defendant of the status of the appeal and his future options,
unless counsel’s review reveals an issue appropriate for submission to the
Arizona Supreme Court by petition for review. State v. Shattuck, 140 Ariz.
582, 584-85 (1984). Defendant shall have thirty days from the date of this
decision to proceed, if he so desires, with an in propria persona motion for
reconsideration or petition for review.

                               Conclusion

¶11           For the foregoing reasons, Defendant’s convictions and
sentences are affirmed.




                                    :RT




                                     4